El Juez PkesideNte Sr. HerNÁNdez,
emitió la opinión del tribunal.
El presente pleito comenzó por demanda qne en'18 de diciembre de 1907 produjo la sociedad J. Ochoa y Hermano contra herederos, sucesores o causahabientes de Celestino Lanza, en cobro de dinero, cuya demanda contiene las siguien-tes alegaciones:
I. Que la demandante es una sociedad en comandita con domicilio legal en esta ciudad y capacidad para demandar y ser demandada. .
II. Que Celestino-Lanza fué comerciante establecido en la ciudad de Humacao, y había fallecido cinco o seis años atrás.
III. Qne la sociedad demandante es acreedora de la suce-sión de Celestino Lanza por virtud de obligaciones contraí-das por éste, de la cantidad de $3,294.28, procedentes de un capital de $2,238.76 y sus intereses, desde 5 de febrero del año 1900 hasta 15 de diciembre de 19077
IY. Que ni Celestino Lanza, ni su sucesión, han satisfecho en tiempo alguno la expresada cantidad de $3,294.28.
La demanda concluye con la súplica de que en su día dicte sentencia condenado a la sucesión de Celestino Lanza al pago de los tres mil doscientos noventa y cuatro dollars veinte y ocho centavos ($3,294.28), intereses legales' desde 16 de diciembre de 1907 hasta que el pago se efectúe, y las costas.
A la anterior demanda opusieron Víctor y Melquíades Lanza, herederos de Celestino Lanza, y Tomás Carreras, administrador de sus bienes, las excepciones previas marca-das con los número uno y sexto del artículo 105 del Código de Enjuiciamiento Civil, o sea, que la corte no tenía juris-dicción sobre las personas de los demandados, y que dicha *422demanda no aducía hechos bastantes para determinar una causa de acción; y no habiendo comparecido.a sostenerlas el abogado de la parte demandada en el día señalado al efecto, la corte a virtud de moción de la demandante las tuvo por desistidas y abandonadas por orden de 12 de abril de 1909.
Los demandados contestaron entonces la demanda, alegan-do como excepción previa que no aducía hechos suficientes para determinar una causa de acción, por haber ésta pres-crito con arreglo al artículo 950 del Código de Comercio. Por vía de contestación aceptaron los hechos Io. y 2o. de la pre-dicha demanda, negando en absoluto todos los demás; y como defensa especial reprodujeron la excepción de prescripción que como previa tenían alegada.
La corte, por orden de 3 de enero de 1910, deséstimó la excepción previa de prescripción por no resultar de la faz de la demanda, y por haber sido desestimadas anteriormente otras excepciones previas, sin que se hubiese concedido per-miso para reproducirlas; y como la demanda había sido con-testada, ordenó se incluyera el pleito para señalamiento en el próximo calendario.
Al celebrarse el juicio en 28 de febrero de 1910, después de leídas las alegaciones de ambas partés, el abogado de los demandantes propuso como prueba una certificación expe-dida por el Secretario de la Corte de San Juan sobre autos de suspensión de pagos de Celestino Lanza, y habiendo mani-festado el abogado de los demandados que no se oponía a su admisión, si el objeto de dicha certificación era demostrar que en 12 de junio de 1898, Celestino Lanza se presentó en suspen-sión de pagos y que en el expediente de suspensión figuró un pagaré del referido Lanza a favor de los demandantes, ambas partes de común acuerdo, con permiso de la corte, estipula-ron lo siguiente:
“Que Don Celestino Lanza se declaró en suspensión de pagos el día 13 de mayo de 1898, y que en dicha'suspensión figuraron los de-mandantes J. Ochoa Hermano, como acreedores del dicho Don Celes-tino Lanza, con un pagaré, que literalmente dice así:
*423“Por $4,704, m. c. Pagaré en esta Capital precisamente el día 15 de marzo de 1898, a los Sres J. Ochoa Hermano, o a sn orden,' en plata n oro, moneda corriente, con exclusión de todo papel moneda, añn el que fuere de circulación forzosa, la suma de $4,704 importe dé efectos recibidos de conformidad, según factura de esta fecha. Re-nuncio al derecho, de domicilio y cuantas leyes pudieran favorecerme, y me obligo a satisfacer el interés del uno por ciento mensual, desde el día del vencimiento hasta el que se efectúe el pago, con más las costas, costos, daños y perjuicios que se originen por la' demora. San Juan, P. R., a 15 de noviembre de 1897. C. Lanza.”
Para mantener esa estipulación fné presentada la suspen-sión de pagos de que se lia hecho mérito, la que aparece transcrita en el récord, y la representación de los demandan-tes anunció a 1 á corte que había terminado su prueba.
El ahogado de los demandados solicitó del Tribunal una orden de non suit, o sea que se dictara sentencia a favor de los mismos, por entender que no habían sido probadas las alegaciones esenciales de la demanda, invocando además la prescripción en su favor, de acuerdo con el artículo 950 del Código de Comercio.
A esa pretensión se opuso el abogado de los demandantes, y después de haber pedido permiso a la corte para enmendar la alegación 3a. de la demanda de acuerdo con la prueba, re-cayó resolución que, copiada a la letra, dice así:
“El día 28 de febrero de 1910, fecha previamente señalada para la vista de este pleito, fné llamado, compareciendo las partes represen-tadas por sus abogados Manuel Tous Soto y Arturo Aponte, Jr., por demandantes y demandados, respectivamente. La corte vista la prueba documental y la moción de non suit presentada por los deman-dados al terminarse la prueba de los demandantes, y los informes de los abogados de ambas partes, reservó su resolución. La corte ahora resuelve que la moción de non suit presentada por los demandados abarca dos extremos: A. Deficiencia total (failure) de la prueba. B. Prescripción de la acción ejercitada. En cuanto a la primera, sólo existe una incongruencia subsanable, y la corte resuelve, que, habiendo el demandante solicitado una enmienda a su demanda para hacerla armonizar con la prueba, siendo esta materia discrecional y de conve-niencia a los fines de la justicia, sin que con su concesión se cause per-*424juicio alguno a los demandados, que no tendrán que aducir defensa distinta, que la planteada, se autoriza la enmienda solicitada que de-berá formularse enseguida, o sea dentro del plazo de veinte y cuatro horas, imponiéndose además todas las costas causadas hasta ahora a los demandantes.” (Véase Ramm v. B. of California, 74 Cal., 191.)
Respecto a la segunda, aunque no existe novación de la obligación principal, según se verá por las anotaciones legales que se insertan abajo en relación con la prueba documental presentada, no tiene la Ley Comercial término alguno de prescripción para esta clase de obligaciones, puesto que la virtualidad del pagaré original ha cesado, aunque la obligación íntegra subsista; y es, por tanto, de aplicar el articulo 943 del Código de Comercio, que, llevándose al derecho común, concede quince años para el ejercicio de esta clase de acciones.” (Veanse sentencias del Tribunal Supremo de España de primero de febrero de 1883 y 28 de junio de 1904; Manresa, Coment. al Código Civil, Vol. 8, pág. 431.)
‘ ‘ En cuanto a la falta de pago, la corte resuelve que el pago de una obligación es una materia de defensa que deberá alegar el demandado.
"Comuniqúese esta orden a las partes, para la continuación de la vista de esta causa, el día siete del corriente mes de marzo, a las 10' a. m.
"Dada en corte abierta hoy día de la fecha (firmado) Jorge V. Domínguez, Judge, District Court. Attest, Jesús L. Pereyó, Secretary.”
De esa resolución tomaron excepción los demandados.
A virtud del permiso de la corte, la demanda fué enmen-dada en el sentido de que la catítidad adeudada y no satis-fecha era de cuatro mil setecientos cuatro pesos, moneda especial, equivalentes a dos mil ochocientos veinte y dos dollars, cuarenta centavos oro americano, y sus intereses desde cinco de febrero del año mil novecientos, hasta cinco- de marzo del año mil novecientos diez al tipo legal, ascendentes a mil sete-cientos siete dollars cincuenta y cinco centavos oro americano, cuyas partidas de capital e intereses dan el total de cuatro mil quinientos veinte y nueve dollars con noventa y cinco centavos oro americano, a cuyo pago debía ser condenada la parte demandada, con los intereses legales desde el día 5 de *425marzo de 1,910, fecha de. la enmienda hecha, hasta el com-pleto reintegro, con imposición de las costas.
Reanudada la vista del caso en el día señalado, 7 de marzo, ambas partes estipularon que los demandantes no han hecho ningún requerimiento de pago, ni ninguna interpelación judicial a los demandados con anterioridad a la fecha en que fue presentada la demanda.
Los demandados presentaron la misma certificación del expediente de suspensión de pagos como prueba en la parte relativa a recurso de apelación interpuesto por uno de los acreedores contra la resolución dictada .por 'el Juez de la Primer Instancia de Humacao, en dicho expediente, y ade-más, otra certificación del Municipio de Humacao, justifica-tiva de que Celestino Lanza fue comerciante en dicha ciudad hasta el primer semestre del año 1900, habiendo dejado de serlo en aquella fecha. ■ •
Del expediente de suspensión de pagos traído como prue-ba e inserto íntegro en el récord, resulta: •
(a) Que en junta celebrada ante el Juez de Primera Ins-tancia de Humacao con fecha 20 de junio de 1898, los acree-dores de Celestino Lanza entre los que figuraba Severo Ochoa, como endosatario de J. Ochoa y Hermano, tenedores de pa-garé otorgado a su favor en 15 de noviembre del año anterior por valor de 4,704 pesos, acordaron conceder a Lanza un año de respiro y cuatro años de espera para pagar íntegramente y por cuartas partes, sin interés, todas sus deudas.
(b) Que ese acuerdo o convenio fué aprobado por auto'' que dictó el Juez de Primera 'Instancia de Humacao en 6 de julio de 1898, si bien limitando a fres años el plazo concedido al deudor para pagar a sus acreedores, cuyo pago había de hacerse por terceras partes el 20 de junio de los años 1899, 1900 y 1901.
(c) Que la sociedad acreedora Bolívar, Arruza y Cía. solicitó en 8 de. noviembre de 1898 la nulidad del auto que declaró en suspensión de pagos al comerciante Celestino Lan-za, y en todo casó la nulidad de la junta sobre convenio de *426los acreedores, con más la nulidad del auto que aprobó el con-venio, cuyas pretensiones todas fueron desestimadas por auto del juzgado de Humacao de 13 de diciembre del mismo año.
(d) Que la expresada sociedad interpuso recurso de ape-lación contra gl auto de 13 de diciembre de 1898, cuyo re-curso fue admitido, citándose y emplazándose para ante la Corte Suprema a los representantes de la parte apelante y de Celestino Lanza en 6 de febrero de 1899, sin que aparezca que tal recurso íiayp. sido tramitado y decidido.
El juicio terminó por sentencia que dice así:
“El día 7 de marzo de 1910, señalado previamente para la vista de este caso que fué llamado, comparecieron el abogado JVt. Tous Soto por los demandantes y el abogado Arturo Aponte, Jr., por los deman-dados, y anunciaron estar listos, en cuyo día la corte después de- oir los escritos de las partes y las pruebas suministradas, se reservó su resolución.
‘ ‘ Hoy 22 de abril de 1910, la corte resuelve que la ley y los hechos están a favor de la parte demandante, por cuanto respecto a la pen-dencia del recurso de apelación de la orden aprobatoria de la suspen-sión de pagos, hay que presumir como cuestión de derecho la caduci-dad de tal instancia, de acuerdo con los artículos 410 y 414 del Código de Enjuiciamiento Civil antiguo, encontrándose los autos originales en la Corte de Distrito de San Juan, por virtud de la Sección 12 de la Orden General número 118 de agosto 16 de 1899.
“7 habiéndose resuelto los demás puntos de defensa en la orden interlocutoria de esta corte de 7 de marzo de 1910, una vez enmendada la demanda, se ordena que los herederos de Celestino' Lanza et al., paguen a los demandantes J. Ochoa y Hermano, la suma de cuatro mil quinientos veinte y nueve dollars noventa y cinco centavos ($4,529.95) que le adeudan como herederos de su finado tío Celestino Lanza, más las costas causadas. Humacao, veinte y dos de abril de mil novecientos diez. (Firmado) Jorge Y. Domínguez, Judge, District Court. Attest, Jesús L. Pereyó, Secretary, District Court of Humacao.”
Contra la sentencia transcrita interpusieron los deman-dados recurso de apelación para ante esta Corte Suprema, alegando, entre otros motivos legales, para sostenerlo, 'que la *427corte inferior cometió error al no declarar con lugar la excep-ción previa opuesta a la demanda de que ésta no aducía hechos suficientes para determinar una cansa de acción, y al resolver sobre los méritos del caso, que la acción de la sociedad demandante no había prescrito.
La demanda, ya se considere en su redacción primitiva, ya con la enmienda que se le hizo, limitada únicamente a la cuantía de la reclamación, no muestra causa de acción en contra de los demandados, pues de las cuatro alegaciones que contiene, las dos primeras se refieren a la capacidad de las partes, la última a la falta de pago de la obligación, y la ter-cera, que es la esencial por ser en su caso la generadora de la acción y la base de la reclamación, sólo afirma que la socie-dad demandante es acreedora de la parte demandada por cantidad determinada, en virtud de obligaciones contraídas, cuya afirmación no envuelve un hecho, sino una conclusión de derecho.
“Acreedor. Es la persona a favor de la cual se ha con-traído una obligación.” (Bouvier’s Law Diet., Yol. 1, pág. 475.)
“Acreedor. Es aquel que tiene derecho a obtener dinero de otro por virtud de cualquier concepto.” (Am. and Eng. Encyc. of Law, Yol. 8, pág. 238.)
“Acreedor. El que tiene acción o derecho a pedir alguna cosa.” (Escriche, Diccionario razonado de Legislación y J urisprudencia.)
Como se ve, el concepto de acreedor tiene que resultar de hechos originarios de una obligación, la que puede reconocer distintas causas, y esos hechos deben alegarse y concretarse para que, aceptados o probados, tenga vida legal aquel con-cepto.
La. alegación hecha por la parte demandante de que es acreedora de la parte demandada, es igual a la de que la parte demandada es deudora de la demandante, y sobre tal alega-ción, dice un ilustrado tratadista:
“Una alegación expresiva de que una persona es o era *428deudora, aun cuando añada que lo es por virtud de dinero recibido, etc., o por servicios,'etc., describiendo el fundamento de la deuda, es una mera conclusión, y por tanto, insuficiente al ser atacada por una excepción previa, a menos que se con-signen aquellos detalles -de tiempo, lugar, requerimiento, etc., que equivalgan a una alegación sustancial de hechos expli-cativos de responsabilidad.” (Abbott’s Trial Brief, Yol. 1, pág. 534, 2a. ed., y notas allí citadas.)
“La alegación de que se adeuda una suma es una mera conclusión de ley.” (Bliss on Code Pleadings, párrafo 212, pág. 234, 3ra. edición.)
Y las conclusiones legales no surten efecto alguno en los pleadings, ni pueden sustituir o suplir fiecbos. La demanda, según el artículo 103 del Código de Enjuiciamiento Civil, entre otros requisitos, debe contener una exposición en lenguaje usual y conciso de los fiecbos que originan la acción, y ese precepto no puede estimarse cumplido por medio de conclu-siones legales.
“El sistema de alegaciones bajo el Código es enfática-mente un sistema de fiecbos; solamente fiecbos deben alegarse; es decir, fiecbos en contradistinción de derecho, argumentos, hipótesis o evidencia de los hechos. El demandante está obli-gado a hacer constar franca y verdaderamente los hechos que constituyen la causa de acción.”' (Encyclopedia of Pleading and Practice, vol. 12, pág. 1022.)
El defecto de que adolece la demanda no puede estimarse subsanado por la estipulación que en el acto del juicio hicie-ron las partes sobre haberse presentado Celestino Lanza en suspensión de pagos el año de 1898, y haber figurado J. Ocfioa y Hermano entre los acreedores por valor de $4,704, según pagaré a la orden inserto en dicha estipulación, pues a noso-tros nos toca resolver hoy si la demanda, tal como fué pre-sentada y dió origen al juicio, aducía causa de acción, como realmente no la aducía según dejamos expuesto, y dicha esti-pulación no vino a alterarla en su alegación sustancial. Tal estipulación no puede tener más alcance que el que se deriva *429de los términos en qne aparece redactada y del fin qne al hacerlo se propusieron las partes, o sea demostrar qne Lanza, se presentó en suspensión de pagos y qne en ese expediente de suspensión de pagos, aparecía la sociedad demandante co-mo acreedora, a virtud de nn pagaré a la orden suscrito por Lanza.
Pero si se admite qne mediante la estipulación de que se deja hecho mérito y el expediente de suspensión de pagos traído al juicio como prueba, el crédito cuyo cobro se persigue es el mismo originado por el pagaré a la orden inserto en la estipulación, tendremos que la corte inferior cometió - error-ai estimar que la acción ejercitada por la sociedad deman-dante no ha prescrito. Dicha acción se derivaría entonces de-un pagaré que en 15 de noviembre del año 1897 expidió el demandado a favor de la sociedad demandante o a su orden,, por cantidad de 4,704 pesos de la moneda entonces corriente,, procedente de efectos recibidos de conformidad, y a solven-tar en 15 de marzo de 1898 con el interés del 1 por-ciento-mensual desde el día del vencimiento hasta el del pago. Ese pagaré es un 'documento mercantil, y como tal, está sujeto-a los preceptos del Código de Comercio, según lo hemos re-suelto en el caso de Agustín Hernández v. José de los Santos Muñiz, decidido en 15 de enero de 1906. Según el artículo 950 del Código citado, la acción procedente de letras de cam-bio, libranzas y pagarés de comercio, cheques, talones y de-más documentos de giro o cambio, se extinguirá a los tres años de su vencimiento, háyanse o nó protestado. El pagaré, según su texto, había de vencer en 15 de marzo de 1898, y según el convenio aprobado por el juzgado de Primera Ins-tancia de Humacao en el expediente sobre suspensión de pagos de Celestino Lanza, en 20 de junio, 1901, pues en ese día había de expirar el último plazo de los. tres en que por ter-ceras partes había cíe solventarse el crédito. La demanda se-presentó en 18 de diciembre de 1907, y por tanto, ya se con-sidere el pagaré tal cual está redactado, ya prorrogado en su pago, ha vencido con exceso el término de tres años señalado-*430para la prescripción, que no se lia interrumpido, pues los demandantes confiesan no haber hecho requerimiento de pago ni interpelación judicial a los demandados con anterioridad a la fecha en que fué registrada la demanda.
No podemos admitir que mediante el convenio habido en la junta de acreedores de Lanza, la acción eveniente del pa-garé 'haya dejado de ser prescriptible con arreglo al artículo 950 del Código de Comercio, para ser regida por las dispo-siciones del derecho común, al tenor de lo que ordena el artí-culo 943 del mismo Código, en cuyo caso el término de pres-cripción sería de 15 años a contar desde la fecha en que fué celebrado el convenio. La obligación contraída por Lanza al librar el pagaré no fué remitida o extinguida por otra a virtud del convenio, sino que quedó subsistente en su esencia, objeto y condiciones principales, sin más alteración que la accidental del plazo para el pago, habiendo, en su consecuen-cia, subsistido el pagaré, aunque afectado por esa misma alte-ración, que no le ha quitado su carácter especial y su virtuali-dad legal. Tan es así, que según la enmienda hecha a la de-manda con el resultada de la prueba, la misma deuda que arroja el pagaré y no otra es la que se cobra.
En corroboración de lo dicho podemos citar los artículos 1124,1171 y 1172 del Código Civil Eevisado, que son los 1156, 1203 y 1204 del Código Civil antiguo, y la Sentencia del Tribunal Supremo de España de 28 de junio de 1904.
No es de aplicación al presente litis la sentencia del mis-mo tribunal de 11 de diciembre de 1906, invocada por la parte recurrida, pues, se refiere a un caso en que la obligación pri-mitiva fué modificada sústancialmente por un convenio.
Por las razones expuestas, y siendo innecesario entrar en la consideración de otras cuestiones legales traídas a judicial debate, entre ellas la de falta de prueba de la obligación cuyo cumplimiento se pide, y la de que la corte cometió error al estimar que los demandados tenían que alegar el pago de la deuda, habiendo alegado los demandantes “Non payment” en el escrito de demanda, opinamos que debe revocarse la *431sentencia apelada y declararse sin lngar la demanda sin especial condena de costas.

Revocada.

Jneces concurrentes: Sres. Asociados MacLeary, "Wolf, y del Toro.
El Juez Asociado Sr. Aldrey, no intervino en la reso-lución de este caso.